


114 S2959 : To amend the White Mountain Apache Tribe Water Rights Quantification Act of 2010 to clarify the use of amounts in the WMAT Settlement Fund.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS2d Session
S. 2959
IN THE HOUSE OF REPRESENTATIVES

November 14, 2016
Referred to the  Committee on Natural Resources 

AN ACT
To amend the White Mountain Apache Tribe Water Rights Quantification Act of 2010 to clarify the use of amounts in the WMAT Settlement Fund.
 
 
1.Use of funds in WMAT Settlement Fund for WMAT rural water system 
(a)Authorization of WMAT rural water systemSection 307(a) of the White Mountain Apache Tribe Water Rights Quantification Act of 2010 (Public Law 111–291; 124 Stat. 3080) is amended in the matter preceding paragraph (1) by inserting , (b)(2), after subsections (a).  (b)FundingSection 312(b)(2)(C)(i)(III) of the White Mountain Apache Tribe Water Rights Quantification Act of 2010 (Public Law 111–291; 124 Stat. 3093) is amended by striking the period at the end and inserting the following: , including the planning, design, and construction of the WMAT rural water system, in accordance with section 307(a)..
Passed the Senate September 29, 2016.Julie E. Adams,Secretary
